t c memo united_states tax_court peter p schwendeman petitioner v commissioner of internal revenue respondent docket no 12945-09l filed date james r cooper for petitioner louis h hill and terry serena for respondent memorandum opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien nftl with respect to sec_6672 trust fund recovery penalties for the taxable quarters ending date date and date the quarters at issue background the parties submitted this case fully stipulated pursuant to rule the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference when he petitioned the court petitioner resided in ohio by letter dated date respondent notified petitioner of proposed assessments of civil penalties under sec_6672 for the quarters at issue for failing to withhold and pay over employment_taxes of an entity known as carpe diem management co the letter offered petitioner an administrative appeal by letter dated date petitioner timely protested the proposed assessments after a conference with petitioner and petitioner’s counsel on date respondent’s appeals officer denied petitioner’s administrative appeal on date respondent assessed against petitioner sec_6672 penalties of dollar_figure and dollar_figure respectively for the first two quarters of on date petitioner paid minimal amounts of these assessments dollar_figure for the first 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar quarter of and dollar_figure for the second quarter representing the tax that respondent determined should have been withheld for one employee of carpe diem management co for each of these quarters that same day petitioner filed with the internal_revenue_service irs claims for refund and abatement with respect to these two quarters by letter dated date respondent denied these claims on date respondent assessed against petitioner a sec_6672 penalty of dollar_figure for the last quarter of on date petitioner paid dollar_figure of this assessment again representing the tax that respondent determined should have been withheld for one employee and the same day filed with the irs a claim_for_refund and abatement with respect to the last quarter of by letter dated date respondent denied this claim on date respondent filed in licking county ohio the nftl which is at issue on the same date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on this form petitioner described the reason for his request as follows a payment has been made on these assessments and attached is a copy of a complaint for refund united_states district_court for the southern district of ohio eastern division at columbus these assessments and liens are contested on date petitioner commenced the refund_suit in the above-named district_court to contest the underlying liabilities on date petitioner’s counsel and an appeals_office settlement officer participated by telephone in a collection_due_process_hearing the settlement officer opined that petitioner could not dispute his underlying liability in the collection proceeding because he had previously disputed it during his administrative appeal according to the settlement officer’s case activity record petitioner’s counsel indicated that he just wanted to buy some time that he did not wish to discuss collection alternatives and that he did not want the irs to take any_action during the pendency of petitioner’s refund_suit in district_court on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination notice sustaining the nftl the determination notice concluded that the filing of the nftl was appropriate that petitioner was not entitled to challenge his underlying liability in this collection proceeding that petitioner had offered no collection alternatives that all relevant legal and procedural requirements had been followed and that the nftl appropriately balanced the need for efficient collection with concerns that the collection action should be no more intrusive than necessary discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the liability is paid or becomes unenforceable by lapse of time sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer then ha sec_30 days to request an administrative hearing before an appeals officer sec_6320 b sec_301_6320-1 proced admin regs at the hearing the person may raise any relevant issue relating to the unpaid tax or filed lien including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 after receiving a notice_of_determination the person may seek judicial review in this court sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite other issues we review for abuse_of_discretion id on brief petitioner acknowledges that he cannot challenge his underlying liability in this collection proceeding petitioner does not contend that the nftl was in any way improper that the settlement officer failed properly to consider collection alternatives that the settlement officer improperly determined that the nftl balanced the need for efficient collection_of_taxes against concerns that the collection action be no more intrusive than necessary or that the settlement officer failed to verify that all applicable laws and administrative procedures had been satisfied with respect to the nftl we deem petitioner to have conceded or waived any such issues see eg 117_tc_183 petitioner’s sole contention and request for relief as stated in his brief is that respondent should be required to delay collection until the united_states district_court has concluded its proceedings on underlying liability 2we take judicial_notice that according to court records in the public access to court electronic records system as of the date of this opinion petitioner’s refund_suit remains pending in the district_court the lien in question arose by operation of law on date when respondent first assessed petitioner’s sec_6672 tax_liabilities see sec_6322 the lien continues until the assessed liabilities are satisfied or become unenforceable by reason of lapse of time see id the lien represents merely the government’s claims against petitioner’s property and does not per se effect a seizure of petitioner’s property or otherwise deprive him of property see saltzman irs practice and procedure par dollar_figure rev 2d ed similarly the nftl does not of itself deprive petitioner of property but affects the validity and priority of the tax_liens against persons such as purchasers holders of security interests judgment creditors and mechanics lienors see sec_6323 as best we understand it petitioner’s claim for relief is not directed toward the nftl to which the notice_of_determination relates but rather toward some possible future collection action that respondent might decide to take such as making a levy upon his property pursuant to sec_6331 or instituting a court action to enforce the lien pursuant to sec_7403 construed broadly petitioner’s contention appears to be that the settlement officer abused her discretion in not acceding to his request that the irs suspend future collection action during the 3if the assessed liabilities plus interest are fully satisfied or become legally unenforceable the secretary must issue a certificate of release of the lien see sec_6325 pendency of petitioner’s refund_suit in district_court but he does not allege and the record does not suggest that respondent has proposed or commenced any such collection action apart from filing the nftl hence any future collection action is purely speculative and not a proper object of relief in this proceeding to review respondent’s determination sustaining the nftl in any event the code generally precludes the irs from making a levy or beginning any court_proceeding to collect a divisible_tax such as the sec_6672 trust fund penalty where the taxpayer has commenced a refund_suit for the recovery_of the portion of the divisible_tax paid see sec_6331 a these provisions of sec_6331 would appear to render 4petitioner’s various administrative challenges to the sec_6672 penalties did not preclude respondent’s filing the lien statutory restrictions against the commissioner’s making a levy during the pendency of a refund_suit as contained in sec_6331 and sec_6672 are inapplicable because this case involves a lien rather than a levy and for the additional reason if any be thought necessary that the lien was filed more than days after the refund claims were denied and before the district_court refund_suit was commenced 5the refund_suit procedures are explained in univ of chi v 547_f3d_773 7th cir as a general_rule to challenge an assessment in a district_court a taxpayer must pay the full amount of the assessed tax and then pursue a refund full payment is a jurisdictional prerequisite imposed by congress where a tax is divisible however the taxpayer may pay the full amount on one transaction sue for a refund for that transaction and have the outcome of this suit determine his liability for all the other similar transactions the government will continued moot or unnecessary petitioner’s request that respondent suspend future collection action during the pendency of his refund_suit we find no abuse_of_discretion by the settlement officer in this regard we have also considered whether petitioner’s contention might be construed as seeking to enjoin future collection action by respondent during the pendency of his district_court refund_suit sec_6330 as made applicable to this proceeding by sec_6320 provides that during the pendency of a collection proceeding and for days after the entry of a final_decision therein respondent’s beginning of a levy or proceeding may be enjoined in the proper court including the tax_court but the tax court’s jurisdiction in this regard is strictly limited the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a continued usually bring a counterclaim for the remainder of the tax due employment_taxes are considered divisible taxes citations omitted 6similarly pursuant to sec_6672 the irs generally may not proceed with a levy or proceeding in court to collect an unpaid sec_6672 penalty if within days after notice_and_demand the taxpayer pays an amount which is not less than the minimum amount required to commence a proceeding in court with respect to his liability for the penalty files a claim_for_refund of the amount so paid and posts a bond for percent of the unpaid penalty this prohibition expires however if a refund_suit is not commenced in the appropriate district_court or the court of claims within days of the denial of the pertinent refund claim sec_6672 timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates sec_6330 as previously indicated the record does not suggest that the irs has proposed or begun any levy action or proceeding with respect to the tax_liabilities to which the notice_of_determination relates furthermore inasmuch as the liens arose automatically by operation of law and the nftl has already been filed it is not meaningful to speak of enjoining the liens or the nftl accordingly we sustain respondent’s determination sustaining the filing of the nftl decision will be entered for respondent
